Citation Nr: 1412861	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  07-13 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 20 percent for residuals of a service-connected back strain prior to January 21, 2010, and to a rating higher than 40 percent from that date.

3.  Entitlement to a rating higher than 10 percent for the service-connected peripheral neuropathy of the right leg.

4.  Entitlement to a rating higher than 10 percent for the service-connected peripheral neuropathy of the left leg prior to March 21, 2013, and to a rating higher than 20 percent from that date.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007 the Veteran testified at a hearing before the RO's Decision Review Officer (DRO), and in January 2010 the Veteran testified before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO.  Transcripts of both hearings are of record.

The Board previously remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development on several occasions, most recently in January 2013.  The file has now been returned to the Board for further appellate action.



FINDINGS OF FACT

1.  The disability picture associated with PTSD more closely approximates occupational and social impairment with deficiencies in most areas.  

2.  Prior to January 21, 2010, the Veteran's low back strain was manifested by forward flexion to 40 degrees or better prior to onset of pain.

3.  From January 21, 2010, the Veteran's low back disability has been manifested by flexion to 30 degrees or less but not by any degree of ankylosis; there have been no qualifying incapacitating episodes due to intervertebral disc syndrome (IVDS).

4.  The Veteran's peripheral neuropathy of the right leg is manifested by mild incomplete paralysis.

5.  Prior to March 21, 2013, the Veteran's peripheral neuropathy of the left leg was manifested by mild incomplete paralysis.

6.  From March 21, 2013, the Veteran's peripheral neuropathy of the left leg has been manifested by moderate incomplete paralysis.

7.  Prior to December 18, 2010, the Veteran was capable of obtaining and maintaining gainful employment, as evidenced by his gainful employment as a driver.

8.  From December 18, 2010, the Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.
  


CONCLUSIONS OF LAW

1.  The requirements for a rating higher than 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The requirements for a rating higher than 20 percent for residuals of a back strain prior to January 21, 2010, and to a rating higher than 40 percent from that date, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2013).
 
3.  The requirements for a rating higher than 10 percent for peripheral neuropathy 
of the right leg are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8524 (2013).
 
4.  The requirements for a rating higher than 10 percent for peripheral neuropathy of the left leg prior to March 21, 2013, and to a rating higher than 20 percent from that date, are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8524 (2013).
 
5.  Prior to December 18, 2010, the requirements for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

6.  From December 18, 2010, the requirements for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Complete notice in this case was provided to the Veteran by a letter dated in December 2006, and he had ample opportunity to respond prior to the August 2007 rating decision on appeal.  In any event, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that service treatment records (STRs), disability records from the Social Security Administration (SSA), and available post-service medical evidence identified by the Veteran have been obtained.  The Board previously remanded the file in order to afford the Veteran additional VA examinations, which were performed in March 2013.  The Board has reviewed the examination reports and finds the Originating Agency substantially complied with the requirements articulated in the remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran was afforded a hearing before a DRO and the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issues to the Veteran, and he testified as to the severity of his disabilities and the impact his conditions have on his employability.  Additionally, the Veteran volunteered his relevant treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearings focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Evaluation of Service-Connected Disabilities

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).
Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evaluation of PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.  

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  

The Veteran's claim for increased rating was received in October 2006 (implicit in his claim for TDIU).

The Veteran had a VA PTSD examination in August 2007, performed by a psychologist who reviewed the claims file.  The Veteran endorsed disrupted sleep, inability to get along with people and sensitivity to loud noises.  He denied current psychiatric treatment or medication.  The Veteran reported having stopped working in 2003 due to back and knee problems.  He reported having been married for 25 years and having a satisfactory relationship with his wife and 2 of his sons, although his relationship with his youngest son was less satisfactory.  The Veteran had a couple of friends with whom he socialized; as a hobby, the Veteran reported he worked on his truck.  The Veteran reported having had a fight in 2003.  He denied suicidal ideation (SI) or homicidal ideation (HI) and denied hallucinations or illusions.  He endorsed getting just 3-4 hours sleep per night and reported his 
energy was low but his appetite was good.  He described his temperament as "hot."  He stated that memories of Vietnam never left his mind and caused him to be depressed.  He described having intrusive dreams and memories, a bad temper, being unable to get close to people and being hypervigilant.  He endorsed not liking to be around people and being bothered by loud noises.  

Mental status examination (MSE) showed the Veteran to be tense and rigid.  His speech was slow, hesitant and monotonous.  The Veteran's mood was anxious and depressed, and his affect was appropriate to his mood.  There was evidence of derealization but not of depersonalization.  The Veteran examination showed no preoccupations, obsessions or delusions.  The Veteran's thought process was linear and goal-oriented, and he was oriented times three.  Attention and concentration showed some impairment, resulting in mild impairment of short-term memory.  Long-term memory appeared to be intact.  Ability for abstract and insightful thinking was within the normal range.  Common sense reasoning and judgment, as well as moral and ethical thinking, was dependent on stress level but for the most part within normal limits.      

The examiner diagnosed PTSD and assigned a Global Assessment of Functioning (GAF) score of 55.  The examiner explained the Veteran had mild-to-moderate occupational impairment and moderate social impairment, based on having a couple of friends and being able to function at home.  Further, the Veteran was able to maintain his own hygiene and his daily responsibilities, with no impairment in thought process or communication.

In his present Notice of Disagreement (NOD), received in December 2007, the Veteran asserted that his PTSD renders him unable to find or maintain gainful employment.  He cited symptoms including nightmares, antisocial behaviors and commitment issues.  During recent years he experienced problems with motivation, mood, judgment and maintaining work and social relationships.  He cited panic attacks, anger and depression that affected his ability to function at home or at 
any job.  The Veteran stated he could not concentrate on basic tasks and that his memory was affected.  Military stimuli such as war news or the sight of uniform apparel caused the Veteran to be anxious, withdrawn and depressed; these feelings could last for days or even weeks and paralyze him to a degree that he would be unable to perform basic household tasks.  

The Veteran had a VA mental health clinic (MHC) outpatient consult in May 2008 due to nightmares and anger management issues.  The Veteran endorsed fluctuating appetite and interrupted sleep (sleep off-and-on for three hours, with nightmares 
and waking up sweating).  He endorsed previous occasional suicide ideation and previous hallucinations.  In terms of current PTSD symptoms, the Veteran reported hypervigilance, heightened arousal, intrusive thoughts, nightmares, flashbacks, and difficulty interacting with others to include current marital problems.  MSE showed the Veteran to have speech that was oriented, goal-directed and within normal limits.  Mood/affect was flat and depressed but cooperative and congruent with mood.  No agitation was noted.  He denied current SI or HI and denied current hallucinations, delusions or paranoia.  Cognition was intact, thought processes were logical and coherent, and judgment/insight was adequate.  The psychiatrist assigned a current GAF score of 53.      

The Veteran had a VA psychology/pain management consult in July 2008 in which he was observed to have speech that was fluent and goal-directed.  His affect was mildly dysphoric, full in range and appropriate to the topics discussed, with congruent mood.  The Veteran stated he did not have any close friends on whom he could rely for support and also stated he did not participate in many pleasurable activities because his physical pain precluded the outdoor activities he once enjoyed.  The Veteran stated he had trouble sleeping due to nightmares.  He described his current mood as "great" but stated his mood could "get nasty" on occasion.  He admitted to "very brief" suicidal ideation but denied actual intent.  
He denied homicidal ideation but stated he would become involved in fights on a monthly basis.  He stated that he would become depressed for a few days about twice per month, during which he would be tearful and irritable.  He also reported feeling anxious, jittery and "ticked off" a couple of times each day.  The Veteran reported attending VA group therapy, but the interviewer was unable to confirm this in VA records.  The Veteran endorsed being on medication for his psychiatric symptoms.  

During MHC consult in March 2009 the Veteran reported current insomnia, nightmares, irritability and social isolation.  He endorsed heavy drinking and occasional SI, although he denied intent.  He complained of occasional depression and sensitivity to loud noise.  MSE showed the Veteran to have thought process that was logical and goal-directed.  Thought content was significant for occasional SI/HI.  The Veteran's mood was depressed and his affect was flattened.  The psychiatrist assigned a current GAF score of 60.

The Veteran testified before the Board in January 2010 that he was currently being treated by VA for his PTSD.  The PTSD was manifested by hot flashes, nightmares, anger management problems, depression, emotional withdrawal, social isolation and fear of closed-in areas.  He had tried to take prescription medication for his PTSD symptoms but discontinued the medication because of the side-effects.  The Veteran described one violent altercation, with a relative.  He denied having any close friends and stated that he avoided social activities because he disliked being around people.

The Veteran had a VA examination in June 2010, performed by a psychologist who reviewed the claims file.  The Veteran stated that since his last VA examination in August 2007 he had been bothered by intrusive memories, loud noises, crowd situations and anger management problems.  The Veteran reported having been in one fight since the last examination.  He reported that he and his spouse were still together; he had a good relationship with two of his sons but not with the younger son.  The Veteran stated he did not have any friends and occasionally met with his family; his only hobby was working on his truck.  He was currently working 2-3 days per week for a paving company; he would have liked to work 5 days per week but had not been offered that many hours.  He admitted drinking heavily but denied suicide attempts.  He endorsed getting about four hours of sleep per night, with bad dreams 2-3 times per week; his reported appetite was normal but his energy level was very low.  The Veteran admitted having a bad temper that caused him to yell and swear, although he had not hit anyone in a couple of years.    

MSE showed the Veteran to be tense and rigid; his speech was hesitant and his mood was irritable, anxious and depressed.  His affect was constricted.  There were no indications of depersonalization.   There were some episodes of derealization when the Veteran would hear the voices of comrades from Vietnam but no hallucinations or illusions.  Thought process was logical and goal-oriented and 
there were no preoccupations, obsessions or delusions.  There was passive SI but
no HI.  The Veteran was oriented times three.  There were mild problems with attention and concentration resulting in mild short-term memory problems, but long-term memory appeared to be intact.  Ability for abstract and insightful thinking was within the normal range.  Common sense, reasoning, judgment and moral/ethical thinking was all dependent on the Veteran's stress level and alcohol consumption.  The Veteran also exhibited hypervigilance during the interview.  
The examiner assigned a current GAF score of 50.  The examiner stated that the Veteran's GAF indicated "serious" symptoms because he no longer had friends, had difficulty with crowds, and had increased social isolation to include the deterioration of his marriage. 

The Veteran's most recent VA mental examination was performed in March 2013, again by a psychologist who reviewed the claims file.  The Veteran complained of nightmares, loud noises, flashbacks and becoming upset when listening to the news.  He denied any type of current psychiatric treatment.  The Veteran stated he only slept 2 hours per night, but the examiner stated the Veteran looked fresh and alert for having had so little reported sleep. The Veteran endorsed irritability (throwing things, yelling and swearing), low energy, situational depression and occasional anxiety.  The Veteran was only in touch with his family once in a great while, 
and he endorsed being angry with other drivers when he drives.  Of the PTSD symptoms cited in the rating criteria, the examiner noted only the following: chronic sleep impairment; difficulty in establishing and maintaining effective 
work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; and SI.  The examiner noted the Veteran currently only had intrusive thoughts 2-3 times per month and only had nightmares once or twice per month.  

MSE showed the Veteran to have appropriate appearance and behavior.  His mood was euthymic for the most part and his affect was congruent with mood and topic.  There was no indication of depersonalization, derealization, hallucinations or illusions. Thought process was goal-oriented.  Though content showed no preoccupations, obsessions, delusions or HI, but passive SI was noted.  The 
Veteran was oriented and had normal attention, concentration and memory.  Abstract thinking, insight and judgment were all normal.  The examiner assigned a current GAF score of 50.  In terms of disability picture, the examiner characterized the Veteran as falling within the rating criteria associated with the 30 percent rating.  The examiner stated that from a psychiatric perspective only, the Veteran is able to obtain or retain gainful employment since he has sufficient intelligence, abstract thinking abilities, fine motor coordination and memory ability to do so.

Review of the evidence above shows that the disability picture associated with the Veteran's PTSD does not approximate the criteria for the higher 100 percent rating, which is predicated on total occupational and social impairment.  

First, the VA examiner in March 2013 provided a clear opinion that the Veteran's PTSD, alone, does not preclude the Veteran from gainful employment.  The Veteran's PTSD is shown to result in significant social impairment, but increased rating for a mental disability may not be granted based solely on social impairment.  See 38 C.F.R. § 4.126(b).

Second, all MSEs of record consistently show the Veteran to have had relatively unimpaired thought processes and cognitive functions, and there is no clinical or even lay evidence showing that any of the symptoms associated with the 100 percent rating have ever been present.  The Board acknowledges at this point that 
a veteran need not exhibit "all, most or even some of the enumerated symptoms" encompassed in the rating code for a particular evaluation to be appropriate; see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the fact that none of the symptoms associated with the higher rating are shown supports a finding that the Veteran's disability more closely approximates the currently-assigned rating.

The Board has also considered the GAF scores assigned by various examiners, which range between 50 and 60.  GAF scores between 51 and 60 are consistent with "moderate symptoms" (e.g., flat effect and circumstantial speech, occasional panic attacks) or "moderate difficulty with social, occupational or school functioning" (e.g., few friends, conflicts with peers and co-workers).  See DSM-IV.  These symptoms cited in the DSM-IV essentially mirror the symptoms cited under the schedular criteria for a 50 percent rating; they arguably approximate the criteria for the currently-assigned 70 percent rating but in no way approach the criteria for a 100 percent rating.  

The Board notes at this point that the GAF score records the clinician's judgment of the individual's overall level of functioning, and while the GAF score is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case, the GAF scores and the overall symptoms described during examination are consistent with a moderate, or at most a moderately severe, level of disability; they are not consistent with a severe or 
total level of disability. 

The Board has found no distinct time period during the period under review in which the criteria for evaluation of 100 percent were met.  Accordingly, the preponderance of the evidence is against the claim for a rating in excess of 70 percent.   Hart, 21 Vet. App. 505.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In this case, the Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD.  The focus in evaluating psychiatric disabilities is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  For the reasons stated above, the Board concludes that the Veteran's level of such occupational and social impairment is adequately reflected by the current schedular rating.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 70 percent for PTSD are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


Evaluation of Low Back Disability

Under the current rating criteria lumbosacral spine disorders other than intervertebral disc syndrome (IVDS) are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2013).  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  
A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id. Note (1).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id., Note 2.

Intervertebral disc disease (IVDS) is rated under the criteria of the General Rating Formula, as outlined above, or under the Formula for Rating IVDS based on Incapacitating Episodes (IVDS Formula), whichever results in the higher rating.  Under the formula for incapacitating episodes, a rating of 10 percent is assigned 
for incapacitating episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 states that for purposes of rating, an incapacitating episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2) to Diagnostic Code 5342 states that if IVDS symptoms are present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation for that segment.
 
The Veteran's claim for increased rating for his low back disability was received in October 2005.

The file contains treatment records from Nashua Pain Management Corporation stating the Veteran's low back pain had its onset in a workplace accident in December 2003, in which he fell 12 feet and injured his back and knees.  Subsequent magnetic resonance imaging (MRI) in January 2004 showed an L5-S1 disc herniation.  

The Veteran had a VA neurology consult in March 2005 in which he complained 
of low back pain radiating down both legs.  Pain was aggravated by motion and ameliorated by rest; he also took prescription-strength pain medication regularly.  The Veteran denied urinary incontinence.  Motor and sensory examinations of the extremities were normal.  The Veteran had normal gait.  The clinical assessment was lumbosacral osteoarthritis versus spinal stenosis versus radiculopathy with small central disc protrusion.

The Veteran underwent VA electromyography/nerve conduction velocity (EMG/NCV) study in July 2005.  The clinical impression was no clear-cut 
evidence of active radiculopathy.

The last treatment note from Neshua Pain Management, dated in March 2006,
states the Veteran complained of pain that was 8/10 in severity, decreased to 4/10 by injections.  Clinical examination showed diffuse pain to palpation of the back; neurologic examination was grossly normal.  

The Veteran had a VA examination of the spine in May 2006 in which he reported low back pain since service in 1972, progressively worsening; he also admitted a workplace injury in December 2003 and a motor vehicle accident in April 2006.  The Veteran reported currently taking prescription-strength pain medication and receiving regular trigger-point injections.  He denied urinary or fecal incontinence.  He endorsed flare-ups every 2-3 weeks, with each lasting 2-3 days and moderate in severity, precipitated by exertion and alleviated by rest.  The Veteran denied back spasm but endorsed weakness and stiffness in the lower back, with severe pain radiating down the legs.  He endorsed using a cane and being able to walk a quarter mile.  Examination showed the Veteran to have normal posture and spinal contour, but he walked with an antalgic gait.  The spine was not ankylosed.  The lumbar sacrospinalis showed no spasm, mild atrophy, moderate guarding, mild-to-moderate tenderness and moderate-to-severe pain with motion.  Range of motion (ROM) was flexion to 45 degrees with pain beginning at 40 degrees; combined ROM was 152 degrees.  Repetitive motion caused no additional limitation of motion due to pain, fatigue, weakness or lack of endurance.  The examiner diagnosed chronic low back pain with bilateral radiculopathy.  Occupational impairment was not noted because the Veteran was currently unemployed.  In terms of activities of daily living (ADLs), the examiner stated the disability caused severe impairment of sports; moderate limitation of chores, shopping, recreation and traveling; and no impairment of feeding, bathing, dressing, toileting or grooming.  

The Veteran had a VA neurological consult in February 2007 for evaluation of chronic back pain.  The Veteran complained of continued back pain radiating down the legs into the feet.  Examination showed negative straight leg raising (SLR) at 90 degrees and good forward flexion of the hips.  Neurological examination was grossly normal.  Gait was slightly antalgic, but the Veteran was able to tandem-walk with minimal difficulty.

The Veteran had a VA MRI of the lumbar spine in March 2007 that showed intervertebral disc degeneration at L2-3, L4-5 and L5-S1, with diffuse disc bulges 
at L4-5 and L5-S1.  No spinal canal stenosis or nerve root impingement was identified.

The Veteran had a VA general medical examination in June 2007 in which he complained of almost-continuous low back pain, for which he took narcotic pain medications.  He stated he was able to walk a couple of miles but would experience low back pain while walking.  Examination showed the Veteran to have erect posture, without scoliosis, and his gait was normal.  There was no spasm to palpation of the spine.  ROM was flexion to 75 degrees and combined ROM of 
185 degrees.  In regard to DeLuca factors, repetitive use caused the loss of 15-20 degrees of flexion and 5 degrees extension (i.e., flexion to 55 degrees and combined ROM of 260 degrees).  No weakness or instability of the spine was noted.  SLR 
was negative bilaterally for leg pain, but the Veteran noted pain at 50 degrees of elevation that was likely due to hamstring tightness.  The examiner diagnosed degenerative disc disease (DDD) of the lumbar spine as established by MRI, with small disc herniation at L5-S1 but without active radiculopathy.  The examiner stated the disability had minor effect on ADLs and occupational potential. 

In his present NOD, received in December 2007, the Veteran asserted that his low back disorder had caused increased pain, spasms, stiffness and weakness in the lower back.  Over time the back had become arthritic and painful with motion.  Pain and swelling in the back radiated into the legs and caused prostrating attacks.  The Veteran cited constant pain with walking and with performing any tasks requiring standing, bending or repetitive movement.  The Veteran essentially repeated these assertions in his Substantive Appeal, received in May 2008.

The Veteran had a VA psychology/pain management consult in July 2008 in which he was observed to be visibly uncomfortable while sitting.  The Veteran complained of pain of 8/10 average intensity but often flaring to 10+/10.  Pain was worse in the morning and also in damp or rainy weather.  The Veteran reported that physical therapy, injections, medication and transcutaneous electrical nerve stimulation (TENS) therapy had all failed to resolve his pain.  

The Veteran testified before the Board in January 2010 that he was currently taking narcotic-strength medication for his back pain, which precluded him from operating a commercial vehicle or heavy equipment.  He cited severe pain when reclining, when sitting and when performing activities, and inability to lift more than 20 pounds.  The Veteran reported flare-ups almost continuously, which could last for weeks and during which he could essentially do nothing active.  He stated that VA medical providers had identified five or six "bad" discs in his spine.  The Veteran stated he had been sometimes told by physicians to stay in bed due to back problems, but he was unable to quantify how often or for how long.  

During VA physical therapy consult in February 2010 the Veteran reported trouble sleeping due to pain, which he described as 4-8/10 in severity.  He stated that back pain limited his activity, such as driving, but endorsed being independent in all ADLs and functional mobility.  Examination showed the Veteran to ambulate with slightly antalgic gait but without assistive devices.  His posture was unremarkable, and there was no increased tenderness to palpation of the paraspinals, sacroiliac joints or piriformis muscles.  ROM was not expressed in degrees, but note as flexion to fingertips-at-mid-shin with pain at end range.  SLR produced pain in the lower back.  The clinical assessment was that the Veteran had signs and symptoms consistent with DDD in the lumbar spine and possible nerve root impingement. 

The Veteran had a VA examination of the spine in June 2010, performed by a physician who reviewed the claims file.  The Veteran stated that since his last VA examination in June 2007 his disability had remained constant and unchanged, except for worsening back pain that often kept him awake at night.  He denied 
any qualifying incapacitating episodes of IVDS during the last 12 months.  On approximately three occasions he had put himself on bed rest for up to four hours 
at a time, allegedly based previous advice by a physician that he should do so in the event of severe flare-up, but he did not call a physician each time.  He reported random flare-ups several times per week, which were sometimes precipitated by exertion.  Flare-ups were manifested by severe pain lasting several hours up to a full day or more.  The Veteran complained of increased spasm and stiffness, especially during flare-ups, and he stated he sometimes used a cane during flare-ups.  He denied bowel or bladder dysfunction.  In terms of occupational impairment, the Veteran stated that inability to sit for protracted periods had caused him to cease his previous job as a truck driver.  In terms of ADLs, the Veteran stated that difficulty in bending caused problems putting on his shoes and socks; he also reported difficulty with any chores requiring bending, twisting, lifting or carrying.  Sports were essentially prevented and weightbearing exercises were severely impacted.  The Veteran said he could stand for 10 minutes and walk for 15 minutes or a quarter-mile.

Examination of the spine showed normal curvature without scoliosis.  There was no direct spinal tenderness but some tightness of the lumbar paraspinal muscles.  ROM of the thoracolumbar spine was flexion to 35 degrees and combined ROM of 130 degrees with pain at the extremes of motion.  Repetitive motion testing caused no measured additional limitation of motion, but the examiner stated that based on the Veteran's behavior it would be feasible to expect the Veteran to lose an additional 10-15 degrees of flexion and an additional 5-10 degrees in right and left lateral flexion and lateral rotation during flare-up.  There was also considerable guarding of motion.  The examiner diagnosed DDD of the lumbar spine with bilateral sensory lumbar radiculopathy and stated the condition caused significant effects on the Veteran's occupation and ADLs.

The Veteran presented to the VA emergency room in December 2010 complaining of severe low back pain.  The Veteran was tender to palpation over the lumbar spaces.  ROM was not measured in degrees, but the clinician noted very restricted active ROM of the low back in all directions but without radicular symptoms.  The clinical impression was progressive worsening of HNP and left sciatica problem, now with much back spasm probably due to HNP/sciatica rather than from muscle strains. 

The Veteran had a VA pain consult in August 2011 in which he complained 
of continued back pain radiating down the legs, currently of 6/10 severity.  Examination showed the Veteran to have normal posture and spinal contour, 
and his gait was normal.  The clinician stated the Veteran appeared to have multifactoral pain and recommended a new round of MRI and EMG diagnostics.

The Veteran had a VA examination in March 2013, performed by a physician 
who reviewed the claims file.  The Veteran complained that since the previous examination in June 2010 he had worsening of his low back pain and associated radiculopathy.  He reported continued constant aching pain at rest in the low back, worse with any activity; the low back felt stiff and sometimes has spasm severe enough to make if feel locked up.  With any activity the low back would fatigue easily and pain would greatly increase.  The Veteran could only stand in one position for 5-10 minutes before having to sit or lean on something.  He noted increased pain going up or down stairs.  He complained of flare-ups in which pain would become unbearable, at which time he would have to be immobile for 4-5 hours.  He denied qualifying incapacitating symptoms of IVDS.  The Veteran endorsed the regular use of a cane and occasional use of a back brace.

On examination, the Veteran was noted to have an antalgic gait that was due to 
his left knee arthritis although the lumbar strain and DDD contributed to it.  The Veteran's paraspinals were tender to palpation, left greater than right.  There was guarding and/or spasm, but not enough to result in abnormal gait or spinal contour.  ROM was flexion to 35 degrees, with pain beginning at 5 degrees; combined ROM was 110 degrees.  Repetitive motion limited flexion to 30 degrees and combined ROM to 95 degrees.  Additional functional loss after repetitive motion was characterized as less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing or weightbearing.  The Veteran denied bowel or bladder dysfunction, and the examiner noted no neurological disorders other than radiculopathy (discussed below as peripheral nerve disability).  The examiner observed that the Veteran had considerable guarding and obvious discomfort during ROM testing and appeared to be slightly unsteady immediately afterward.  The Veteran did not have his cane with him and was noted to have to hold onto the hallway rail for support.  He was also noted to be restless and uncomfortable sitting in the examination chair and had to occasionally get up and stretch.  The examiner diagnosed lumbar strain and DDD of the lumbar spine.

Addressing first the period prior to January 2010, the Board finds the criteria for a rating higher than 20 percent are not met.  The Veteran's flexion during the period was at worst 40 degrees, as noted during examination in May 2006; this is squarely within the rating criteria for the currently-assigned 20 percent rating.  There was no additional limitation of function under the DeLuca factors during the period that approximated an impairment of function at the higher 40 percent level, and the spine was not shown to be ankylosed to any degree.  The Veteran complained 
about back pain, and is shown to have been prescribed narcotic medications for 
pain control, but the criteria of the General Rating Formula specifically apply for limitation of motion regardless of pain and whether or not it radiates.  In this case the Veteran was shown to be able to achieve 40 degrees of flexion or better prior to onset of pain.  Accordingly, the preponderance of the evidence during this period shows the Veteran's disability level more nearly approximated the criteria for a 20 percent rating. 

Turning to the period since January 2010, the Board finds the criteria for a rating higher than 40 percent are not met.  During examination in June 2010 the Veteran's flexion was assessed as 25 degrees during flare-up, which is squarely within the criteria for the currently-assigned 40 percent.  Rating higher than 40 percent is predicated on unfavorable ankylosis of the thoracolumbar spine (50 percent rating), but the examination reports show the spine is not ankylosed to any degree.

The Veteran is diagnosed with DDD, but he has not shown any qualifying incapacitating episodes before or after January 2010.  While he has voluntarily placed himself on bed rest, the record does not reflect that he suffered from incapacitating episodes requiring bed rest being prescribed by a physician and treatment by a physician.  Thus, rating his disability under the IVDS Formula would not be more advantageous. 

The Board has found no distinct period prior to January 2010 during which the criteria for a rating higher than 20 percent were met, and has found no distinct period after January 2010 during which the criteria for a rating higher than 40 percent were met.  Additional "staged" ratings are accordingly not appropriate.  Hart, 21 Vet. App. 505. 

The Board has considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell, 9 Vet. App. 337, 338-39.  As noted above, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher, 4 Vet. App. 57, 60.  Here, the rating criteria, along with consideration of 38 C.F.R. § 4.40, 4.45, and 4.59, reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence.  Moreover, he is separately rated for neurological symptoms associated with his back disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. 111, 115.  Consequently, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 20 percent for the low back disability prior to January 21, 2010, and to a rating higher than 40 percent thereafter, are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Peripheral Neuropathy

The Veteran's disability has been rated under the provisions of 38 C.F.R. § 4.124(a) (Diseases of the Peripheral Nerves), Diagnostic Code 8524 (paralysis of the anterior popliteal nerve).  The rating criteria are as follows.  A rating of 10 percent is assigned for mild incomplete paralysis.  A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 30 percent is assigned for severe incomplete paralysis.  A rating of 40 percent is assigned for complete paralysis: plantar flexion lost, frank adduction of the foot impossible; flexion and separation of the toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost.  

Also applicable is Diagnostic Code 8520 (paralysis of the sciatic nerve).  The rating criteria are as follows.  A rating of 10 percent is assigned for mild incomplete paralysis.  A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 30 percent is assigned for severe incomplete paralysis.  A rating of 40 percent is assigned for moderately severe incomplete paralysis.  A rating of 60 percent is assigned for severe incomplete paralysis, with muscle atrophy.  A rating of 80 percent is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree 
of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Veteran's claim for increased rating was received in October 2006 (implicit in his claim for TDIU).

The Veteran underwent VA electromyogram/nerve conduction velocity (EMG/NCV) study in May 2004 that in relevant part showed an impression 
of mild right superficial peroneal neuropathy.    However, subsequent VA EMG/NCV study in July 2005 showed an impression of no clear-cut active radiculopathy.

The file contains treatment records from Nashua Pain Management Corporation showing the Veteran received regular therapy from February 2004 to March 2006 for chronic back and knee pain.  During the period, neurologic examination of the lower extremities was grossly normal.  Similarly, the Veteran had a VA neurology consult in March 2005 in which he complained of low back pain radiating down both legs, but motor and sensory examinations of the extremities were normal.  

The Veteran had a VA examination of the spine in May 2006 in which he reported daily leg or foot numbness, paresthesias and falls.  Motor examination showed normal (5/5) muscle strength in the lower extremities, and muscle tone was normal.  Sensory examination was normal in the bilateral lower extremities, as were deep tendon reflexes (DTRs).  

The Veteran had a VA neurological consult in February 2007 for evaluation of chronic back pain.  Neurological examination was grossly within normal limits.  The clinician's comment was that despite the Veteran's long-standing complaints, his examination was unrevealing, and his imaging studies and EMGs had been relatively noncontributory as well.  The clinician stated the Veteran might just have myofascial pain syndrome but recommended follow-up by MRI.

The Veteran had a VA general medical examination in June 2007 in which he complained of some bilateral leg pain with transient numbness in both feet.  Examination of the lower extremities showed normal sensation bilaterally, with symmetrical reflexes, no muscle weakness and 5/5 strength.  The examiner made no diagnosis of any neurological deficit of the lower extremities.

In his present December 2007 notice of disagreement, the Veteran asserted that he was having increased pain, spasms, stiffness and weakness in the legs.  He stated that pain and swelling from the back radiated into the legs and caused prostrating attacks.  The Veteran cited weakness in the legs and constant pain with walking and with performing any tasks requiring standing, bending or repetitive movement.  The Veteran essentially repeated these assertions in his Substantive Appeal, received in May 2008.

The Veteran testified before the Board in January 2010 that he was currently taking a prescription medication for his peripheral neuropathy.  His reported his neuropathy was manifested by severe pain down the legs and tingling in the feet.  He stated the neuropathy restricted his ability to ambulate and to climb stairs, and sometimes caused him to stumble when walking.

A VA outpatient telephone encounter note dated in January 2010 shows the Veteran to have severe bilateral leg pain due to cellulitis, peripheral vascular disease, fibromyalgia and hypokalemia, none of which are service-connected disorders.

During VA physical therapy consult in February 2010, the clinician noted bilateral lower extremity strength of 5/5.

The Veteran had a VA examination in June 2010, performed by a physician who reviewed the claims file.  The Veteran complained of pain radiating down the posterolateral side of both legs as well as tingling/numb sensation in both feet.  These symptoms were intermittent but present more often than not.  There were no specific flare-ups of the radiculopathy symptoms although they were sometimes more bothersome during flare-ups of his back pain.  The Veteran stated his left leg was slightly more bothersome than the right in terms of radicular symptoms.  Sensory examination showed some diminished sensation on both feet; motor strength appeared to be intact in both lower extremities.  DTRs of the right knee and ankle were 2+ and symmetric; right ankle trace was to 1+ and left ankle absent.  The examiner diagnosed DDD of the lumbar spine with bilateral sensory lumbar radiculopathy.

The Veteran had a VA pain consult in August 2011 in which he complained of continued back pain radiating down the legs.  Examination showed decreased muscle strength and decreased sensation in the left leg.  The clinician stated the Veteran appeared to have multifactoral pain and that the previous diagnosis of fibromyalgia was doubtful.   

The Veteran had a VA examination in March 2013, performed by a physician 
who reviewed the claims file.  The Veteran reported that since the previous examination in June 2010, he had not noticed significant changes in his radiculopathy symptoms; he continued to have intermittent episodes of shooting pain associated with numbness and paresthesias.  Symptoms generally lasted 2-3 hours and were worse on the left than the right.  Examination showed normal strength (5/5) in the lower extremities, without atrophy.  DTRs were normal in the right knee and ankle but hypoactive in the left.  Sensory evaluation was normal in the bilateral thighs and knees but decreased in the bilateral lower legs and feet.  SLR was positive bilaterally.  The examiner noted no paralysis of the popliteal nerve, but did note incomplete paralysis of the sciatic nerve, "mild" on the right 
and "moderate" on the left. 

In review of the evidence above, the Board notes at the outset that the disability 
was historically rated under the rating criteria for paralysis of the peroneal nerve, Diagnostic Code 8524, because that was the nerve that had been noted in 2004.  However, the most recent VA neurological examination specifically noted paralysis of the sciatic nerve, which is rated under Diagnostic Code 8520.  The criteria of Diagnostic Code 8520 and Diagnostic Code 8524 are identical for "mild" and "moderate" incomplete paralysis, but Diagnostic Code 8520 (sciatic nerve" provides a higher rating for "moderately severe" and "severe" incomplete paralysis, and for "complete" paralysis, than does Diagnostic Code 8524.  The Board will accordingly apply Diagnostic Code 8520, which is the more advantageous to the Veteran.

The Board finds the Veteran's right leg disability more closely approximates the criteria for the currently-assigned 10 percent rating under either Diagnostic Code 8520 or 8524 ("mild" incomplete paralysis of the sciatic or peroneal nerve).  Most significantly, the VA examiner in March 2013 medically categorized the disability as "mild incomplete paralysis of the sciatic nerve."  There has been no diagnostic finding (EMG/NCVS, etc.) of any neurological deficit of the right lower extremity, and clinical examination has consistently shown normal muscle strength without atrophy.  The Board concludes the Veteran's disability of the right leg is wholly sensory, so rating at the "mild" or at most "moderate" disability level is appropriate.  

Turning to the left leg, the Board finds that prior to March 21, 2013, the disability  more closely approximated the criteria for the currently-assigned 10 percent rating under either Diagnostic Code 8520 or 8524 ("mild" incomplete paralysis of the sciatic or peroneal nerve).  As with the left leg, the Veteran's right leg symptoms were wholly sensory, without clinical evidence of neurological deficit such as abnormal diagnostic results, loss of muscle strength of muscle atrophy.  

The VA examiner in March 2013 stated a medical opinion that the Veteran's left leg disorder is manifested by "moderate" incomplete paralysis of the sciatic nerve, so a 20 percent rating is appropriate under Diagnostic Code 8520.  The examiner did not characterize the disability as "moderately severe," nor do the objective findings suggest such.  Accordingly, a higher rating of 30 percent is not warranted.

The Board has found no distinct period during which the right leg disability met 
the criteria for a rating higher than 10 percent.  Similarly, the Board has found no distinct period prior to March 21, 2013 in which the left leg disability met the criteria for a rating higher than 10 percent, and no distinct period after March 21, 2013 during which the left leg disability met the criteria for a rating higher than 20 percent.  Additional "staged" ratings are accordingly not appropriate.  Hart, 21 Vet. App. 505. 
   
The Board has also considered whether the Veteran's peripheral neuropathies present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell, 9 Vet. App. 337, 338-39.  As noted above, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher, 4 Vet. App. 57, 60.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. 111, 115.  Consequently, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria for higher ratings for the peripheral neuropathies of the left and right lower extremities are not met.  Accordingly, the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Entitlement to TDIU

Applicable Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned if the schedular rating is less than total and the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Evidence and Analysis
 
The Veteran is service-connected for the following disabilities: PTSD, rated as 70 percent disabling; residuals of back strain, rated as 20 percent disabling prior to January 21, 2010, and as 40 percent disabling from that date; peripheral neuropathy of the right leg, rated as 10 percent disabling; peripheral neuropathy of the left leg, rated as 10 percent disabling prior to March 21, 2013 and at 20 percent disabling from that date; left knee osteoarthritis, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  His combined evaluation for service-connected disabilities is 70 percent prior to March 21, 2006; 80 percent from that date to October 26, 2006; and 90 percent thereafter.  He accordingly meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

The file contains treatment records from Nashua Pain Management Corporation showing the Veteran received regular therapy from February 2004 to March 2006 for chronic back and knee pain; these treatment notes appear to be in the context of a worker compensation situation.  The notes state the Veteran had been working full-time until he suffered a workplace injury in December 2003 in which he fell 12 feet, resulting in back and knee injuries; he had been unable to return to work after that injury.  As of the last treatment in March 2006 the Veteran reported being able to attend 5 hours of class per day and to sweep, wash dishes, empty his dishwasher and walk for 30-minute intervals, but he expressed concern about being able to sit for protracted periods doing computer work.  The clinician cleared the Veteran to return to work initially in a full-time sitting-to-light-duty capacity 40 hours per week.  The Veteran was restricted to 5-10 pounds lifting and no climbing.  The Veteran could sit without restriction, if given occasional stretch breaks.

The Veteran had a VA examination of the spine in May 2006 in which he reported he had not worked in over 2 years.  The examiner did not provide an opinion regarding occupational impairment, since the Veteran was unemployed, but noted the Veteran reported he was currently taking computer classes and thinking about college classes to prepare for another trade.

The Veteran submitted a claim for TDIU in October 2006 in which he asserted having not worked for 3 years.

The file contains a February 2007 letter sent to the Veteran by a VA vocational rehabilitation counselor.  The letter states the Veteran's request for VA vocational rehabilitation benefits had been denied because the Veteran was found to be 
not feasibly capable of maintaining gainful employment, based on a thorough evaluation of his skills, abilities, education and work history.  The counselor stated the Veteran's overall employment potential was questionable without significant investment of time and education, and urged him to apply for Social Security disability benefits.

The Veteran had a VA PTSD examination in August 2007, performed by a psychologist who reviewed the claims file.  The Veteran described having been unemployed since 2003 due to back and knee problems, and stated he was not looking for work due to those problems.  As noted above, the examiner assigned a GAF score of 55.  The examiner stated the Veteran's PTSD caused a mild-to-moderate impairment of occupational functioning and a moderate impairment of social functioning.  The examiner stated the Veteran's psychiatric problems did not render him unemployable, and that he could work at a sedentary job.

The Veteran had a VA general medical examination in June 2007.  The examiner stated the Veteran was significantly deconditioned but should be able to function 
at light duty or sedentary occupations.  The Veteran had given thought to doing computer work but did not disclose significant attempts at seeking employment.

In his formal application for TDIU, received in May 2008, the Veteran stated he 
had last worked on a full-time basis in December 2003, as a truck driver.  He stated that he had stopped working due to disability, that he did not expect to receive disability retirement benefits and that he did not receive or expect to receive worker compensation benefits.  He stated he had not tried to find subsequent employment and had not had additional education or training since becoming too disabled to work.  He cited education level as high-school equivalent. 

The Veteran had a VA psychology/pain management consult in July 2008 in which  he reported having worked post-service in a variety of jobs including driving trucks and tankers, working in an automotive body shop and a mechanic shop.  His last job had been a brief (1-2 months) job driving a dump truck for a paving company one year ago; he lost that job because he could not get along with the personalities and because of his pain issues.  The Veteran stated he had tried to obtain VA vocational training but had been rejected due to his pain issues.

The Veteran testified before the Board in January 2010 that he ceased working in November 2009 after working for six months as a truck driver; he has previously been unemployed from 2003 to 2008.  The Veteran stated the service-connected disabilities that kept him from currently working were his back disability and his PTSD.  The narcotic pain medication he took for his back disorder rendered him unable to drive or to operate heavy machinery; the PTSD caused him to be angry at people and also caused him to be unable to concentrate.

The Veteran had a VA mental examination in June 2010, performed by a psychologist who reviewed the claims file.  The Veteran stated he was currently working 2-3 days per week, for a paving company; he would have liked to work 5 days per week but had not been offered that many hours.  In specific regard to employability, the Veteran's temper made him best able to work in situations when he was alone and did not have very stringent or extreme time requirements; his current job of driving was well-suited because he could be on the road alone and having minimal interactions with others.  He was also best able to work with persons who were knowledgeable and sympathetic toward his psychological functioning.   

The Veteran also had a VA medical examination in June 2010, performed by a physician who reviewed the claims file.  The examiner considered all of the Veteran's service-connected physical disabilities, but not PTSD, and stated an opinion that the Veteran's knee disability would preclude and restrict his ability to drive standard transmissions on a daily basis.  Occupational activities involving prolonged standing, kneeling, climbing ladders, squatting and carrying heavy objects would be restricted in combination with his lumbar spine and lumbar radiculopathy, which would also prevent prolonged standing, bending, twisting, lifting or carrying activities.  Sedentary employment activities would be limited 
by the chronic back pain, which was aggravated by prolonged sitting, although sedentary employment might not be precluded if the Veteran had the opportunity to frequently get up, stretch and change position.   The examiner deferred to the psychiatric examiner in regard to occupational impairment resulting from PTSD, especially regarding the effects on sedentary employment.

The Veteran submitted another formal claim for TDIU in April 2011.  He reported therein that he has worked 50 hours per week as a truck driver from June 2004 to December 2006 (earning $5,000 per month); 25 hours per week as a truck driver from June 2009 to November 2009 (earning $1,500 per month); and 28 hours per week as a truck driver from May 2009 to December 2010 (earning $2,000 per month).  He stated that his total earned income for the past 12 months was $32,537.  He stated he last worked on December 10, 2010.  

A functional capacities assessment by SSA, dated in April 2011, states an impression based on interview that the Veteran had a functional impairment in walking, as he was observed to walk with a limp.  Functional impairment in standing was not observed or perceived.  There was no functional impairment in hearing, reading, breathing, understanding, coherency, concentrating, talking, answering, sitting, seeing, using hands or writing.  However, an SSA disability determination dated in July 2011 found the Veteran to be disabled for SSA purposes effective from December 18, 2010, due to disorders of the back (primary diagnosis) and osteoarthrosis (secondary diagnosis).  In the disability determination, the examining physician stated the Veteran's job skills are unique to driving a heavy truck; these skills are not transferable without the need for more-than-minimal vocational adjustment by way of tools, work processes, work setting or industry.   

The Veteran had a VA hearing examination in March 2013.  The examiner stated
an opinion that the service-connected hearing loss and tinnitus did not impact the Veteran's ordinary conditions of life, including his ability to work.  However, it would be difficult for him to achieve productivity in any situation where he needed to communicate in a noisy environment.

The Veteran had a VA mental examination in March 2013, performed by a psychologist who reviewed the claims file.  The Veteran reported he had last worked in 2010; he quit that job because he was not getting along with other drivers.  The Veteran stated he had not looked for work thereafter because of his chronic pain in the back, legs and arms; also, he was recovering from recent kidney removal due to cancer.  The examiner stated that from a psychiatric standpoint only the Veteran was able to obtain or retain gainful employment.  The examiner stated as rationale that the Veteran has sufficient intelligence, abstract thinking abilities, fine motor coordination and memory to follow directions.  The Veteran would work best in a skilled or unskilled job that is low-pressure in terms of productivity.  The Veteran needs an environment where he can work alone or with another co-worker; he should not have interface with the public.  It would be best if the Veteran has a boss who is knowledgeable and sympathetic to his psychiatric problems. 

The Veteran also had a VA medical examination in March 2013, performed by a physician who reviewed the claims file.  In regard to employability, the examiner stated that the Veteran's underlying lumbar spine disability (DDD and lumbar strain) with associated radiculopathy/neuropathy significantly impair his ability to perform any occupational activities requiring prolonged standing, walking, frequent use of stairs, lifting, carrying, frequent bending or twisting, crawling, kneeling, squatting, working on ladders or scaffolding or other heights.  It would likely also impair his ability to undertake any long-distance travel for work.  Based on current examination the Veteran would likely be unable to pursue most gainful sedentary employment given the apparent discomfort observed and his inability to remain seated continuously.  The service-connected left knee disability would impose essentially the same functional impairments as the low back disability, although the left knee disability alone would not impair sedentary activities.      

On review of the evidence above, the Board finds the Veteran's service-connected disabilities, in aggregate, are shown to render him unable to obtain and maintain gainful employment as of December 18, 2010, the date SSA determined the Veteran's disability began.  Prior to that date, the record reflects the Veteran was able to obtain and maintain gainful employment as a driver, as reported on his 2011 VA Form 21-8940.  His earned income during the period prior to December 2010 well exceeds the poverty threshold ranging from $9,973 in 2005 to $11,139 in 2010.  Accordingly, his employment during that period is not considered marginal for purposes of a TDIU.  See 38 C.F.R. § 4.16(a).

In sum, the Board finds that the Veteran is shown to be at least as likely as not prevented by his service-connected disabilities from obtaining and maintaining gainful employment consistent with his education, training and work experience as of December 18, 2010.  Accordingly, with resolution of the doubt in favor of the Veteran, the criteria for award of a TDIU are met as of that date.




	(CONTINUED ON NEXT PAGE)



ORDER

A rating higher than 70 percent for PTSD is denied.

A rating higher than 20 percent for residuals of back strain prior to January 21, 2010, and a rating higher than 40 percent from that date, is denied.

A rating higher than 10 percent for peripheral neuropathy of the right leg is denied.

A rating higher than 10 percent for peripheral neuropathy of the left leg prior to March 21, 2013, and a rating higher than 20 percent from that date, is denied.

From December 18, 2010, but no earlier, entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


